significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may ter chev az re dear hospital this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the hospital provides to the pbgc a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code the hospital makes contributions to the plan in amounts sufficient to fully fund by the plan on a termination basis for the plan_year beginning january september starting with the quarterly contribution due on date the hospital will make the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard the hospital makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years ending december respectively without applying for a waiver of the minimum_funding_standard and by september through through the hospital provides proof of payment of all contributions described above to both individuals designated by the respective agencies using the addresses or fax numbers below of the pbgc or other of our office and to internal_revenue_service pension_benefit_guaranty_corporation your authorized representative agreed to these conditions via email on date lf any one of these conditions is not satisfied the waiver will be retroactively null and void this conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the hospital provides inpatient rehabilitation services a wide variety of outpatient services skilled nursing services and has a wholly owned for-profit subsidiary pharmacy due to declining inpatient volumes the hospital closed its emergency department and general medical acute inpatient wing the hospital then focused on developing a niche in outpatient services which include wound care and hyperbaric oxygen treatment physical and occupational outpatient services long term care including skilled nursing and an adult day care service the net effect has been to reduce the direct competition with local hospitals while offering complementary services in the community market place however during the summer of the hospital began to experience a downturn in outpatient services and reacted by eliminating positions renegotiating contractual agreements offering owned real_estate for sale and freezing the non-union portion of the defined_benefit_plan the strain from this drop in volumes has significantly affected the operating cash_flow however the measures taken in along with reducing purchased services has started to show positive results contributing to their hardship the affiliation established in with another hospital in order to consolidate operating_expenses dissolved in as a consequence the hospital has been experiencing increased overhead the hospital is now in affiliation discussions with another local hospital and has signed a letter of intent to merge via an asset acquisition in the first quarter of pursuant to the terms of the transaction the hospital will use the resulting income to eliminate its debt and fully fund the plan on a termination basis as soon as possible thereafter while the hospital has suffered a substantial business hardship it has shown that it is committed to funding the plan by committing to make contributions sufficient to fully fund the plan on a termination basis by september prospects for the hospital's financial recovery are uncertain a waiver of the minimum_funding_standard has been granted for the plan for the plan_year ending december subject_to the conditions set forth above however since the your attention is called to sec_412 of the code and sec_304 of erisa which - describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the _ code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we suggest that lf you require further assistance in this matter please contact sincerely yours andrew e zuckerman director ep rulings agreements
